O’CONNELL, J.,
concurring. I concur with the opinion of the majority but write separately because I feel that greater emphasis on the protection that a minor *229receives from a guardian ad litem1 is warranted. The defendant’s brief and oral argument paint a pitiful picture of a lonely youngster cast adrift on the stormy seas of litigation. This picture is woefully inaccurate.
A time tested procedure is in place to protect the minor. Under the common law, a suit against a minor was required to be defended by a guardian ad litem appointed for that purpose. 1 Z. Swift, A Digest of the Laws of the State of Connecticut (1822) p. 60. Connecticut has long had a statute that authorizes the Superior Court in its discretion to appoint a guardian ad litem for any minor involved in a proceeding before that court. General Statutes § 45a-132 (a).2
The defendant complains that the writ here should have been served on one of the minor’s parents as his next friend, i.e., prochein ami.3 This confuses the distinction between a next friend and a guardian ad litem.
Stated very simply, the only practical difference between a next friend and a guardian ad litem is that a next friend is a person who represents a minor who commences a lawsuit; Tulin v. Tulin, 124 Conn. 518, 522, 200 A. 819 (1938); and a guardian ad litem is a person, appointed by the court, to represent a minor who has been sued. D. Wright, J. Fitzgerald & W. Ankerman, Connecticut Law of Torts (3d Ed. 1991) § 75. No case has come to my attention in which a suit against *230a minor was commenced by service on an adult as the next friend of the minor. The reason for this is readily apparent. Before a minor commences suit, a conscious decision is made concerning the adult (next friend) through whom suit will be instituted. On the other hand, a person who wants to sue a minor does not necessarily have adequate information of the minor’s circumstances to know who his next friend might be. We cannot assume that in all cases it will be a parent.4 Under our statute, the court will examine the facts and appoint a proper person to represent the minor’s interests.5
The next friend and the guardian ad litem possess similar powers and responsibilities. Both are subject to control by the court and may be removed if the best interest of the minor so requires. General Statutes § 45a-132 (f);6 Apthorp v. Backus, 1 Kirby (Conn.) 407, 409-10 (1788); Clark v. Green, 29 Conn. Sup. 436, 290 A.2d 836 (1971); see J. Joy, Connecticut Civil Officer (19th Ed. 1948) p. 65.
The minor’s interests will be adequately protected. There is no danger that a young child will be left to fend for himself in the complicated land of litigation.

 Ballentine’s Law Dictionary (3d Ed. 1969) defines a guardian ad litem as a “person appointed by the court during the course of litigation, in which an infant or a person mentally incompetent is a party, to represent and protect the interests of the infant or incompetent.” The term infant is used in its technical legal sense as meaning any person who has not reached the age of majority.


 General Statutes § 45a-132 (a) provides in relevant part: “In any proceeding before . . . the Superior Court including the Family Support Magistrate Division, the judge or magistrate may appoint a guardian ad litem for any minor . . .


 Prochein ami is a French expression commonly used in the law meaning next friend.


 General Statutes § 45a-132 (d) provides: “Any appointment of a guardian ad litem may be made with or without notice and, if it appears to the judge or magistrate that it is for the best interests of a minor having a parent or guardian to have as guardian ad litem some person other than the parent or guardian, the judge or magistrate may appoint a disinterested person to be the guardian ad litem.”


 The plaintiff should be particularly diligent in assuring the appointment of a proper guardian because there is some authority to the effect that a valid decision cannot be rendered until a guardian ad litem has been appointed. See dicta in Milford v. Swarbrick, 24 Conn. Sup. 320, 324, 190 A.2d 493 (1963); 1 Z. Swift, supra, p. 60.


 General Statutes § 45a-132 (f) provides: “The guardian ad litem may be removed by the judge or magistrate which appointed him, without notice, whenever it appears to the judge or magistrate to be in the best interests of the ward or wards of the guardian.”